FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 FADY NAJIB DANDACHE,                             No. 08-74836

               Petitioner,                        Agency No. A046-103-489

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Fady Najib Dandache, a native and citizen of Lebanon, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s decision denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

CG/Research
motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Azanor v. Ashcroft, 364

F.3d 1013, 1018 (9th Cir. 2004), and review de novo claims of ineffective

assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

       Dandache has not raised, and therefore waives, any challenge to the BIA’s

denial of his motion to remand. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996).

       We agree with the BIA that Dandache did not substantially comply with the

threshold requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA

1988), and has not established prejudice from the alleged ineffective assistance of

counsel. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (adopting Lozada

requirements, including “an indication that a complaint has been lodged with the

bar, or reasons explaining why not”); Azanor, 364 F.3d at 1023 (requiring

prejudice to succeed in claim of ineffective assistance of counsel). Accordingly,

the agency did not abuse its discretion in denying the motion to reopen.

       PETITION FOR REVIEW DENIED.




CG/Research                               2                            08-74836